Exhibit 10.28

AMENDMENT TO

SECOND AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

This Amendment is entered into by and between Apria Healthcare Group Inc., a
Delaware corporation (the “Company”), and Daniel E. Greenleaf (the “Executive”)
as of August 8, 2012.

RECITALS

The Company and the Executive have entered into a Second Amended and Restated
Executive Employment Agreement, dated as of November 30, 2010 (the “Employment
Agreement”), which the parties now desire to amend to the effect set forth
below.

NOW, THEREFORE, in consideration of the foregoing the parties hereto agree as
follows:

1. Amendment of Position and Duties.

Section 1(b) of the Employment Agreement shall be amended to read in its
entirety as follows:

“(b) Position and Duties. The Executive shall serve as the President and Chief
Executive Officer of the Company’s subsidiary, Coram LLC (“Coram”), with direct
reporting responsibility to the Chief Executive Officer of the Company. Subject
to the terms and conditions set forth further herein, the Executive shall
undertake such duties and have such authority for Coram as the Company, through
its Chief Executive Officer, shall assign to the Executive from time to time in
the Company’s sole and absolute discretion; provided such duties and
responsibilities are the types of duties and responsibilities that would
ordinarily be assigned to a person with employment experience and position
comparable to that of the Executive and are consistent with the policies,
procedures and guidelines of the Company, applicable laws and this Agreement.
The Executive agrees to devote substantially all of his working time and efforts
to the business and affairs of the Company and Coram. The Executive further
agrees that he shall not undertake any outside activities which create a
conflict of interest with his duties to the Company and Coram, or which, in the
judgment of the Chief Executive Officer or Board of Directors of the Company,
interfere with the performance of the Executive’s duties to the Company and
Coram. The Executive agrees that he shall not be entitled to any additional
compensation (other than the compensation from the Company expressly provided
for in this Agreement) for his services to Coram.”

 

1



--------------------------------------------------------------------------------

2. Amendment of Section 409A Provisions.

Section 4(a) of the Employment Agreement shall be amended to add the following
sentence to the end of Section 4(a):

“Notwithstanding the foregoing, with respect to any payment or series of
payments contemplated under this Section 4(a) that is subject to Section 409A
(as defined below), and that is to be made or begins after receipt of the
release contemplated hereby within any specified period, in which such period
begins in a taxable year of Executive and ends in a subsequent taxable year of
Executive, then such payment shall be made or such series of payments shall
begin, as required hereby in such subsequent taxable year.”

3. Amendment of Good Reason Definition.

(a) The first clause (iii) of Section 4(c) of the Employment Agreement shall be
amended to read in its entirety as follows:

“(iii) the Company does not permit the Executive to continue to serve as the
President and Chief Executive Officer of Coram LLC, or another mutually
acceptable senior executive position;”

(b) Clause (v) of Section 4(c) of the Employment Agreement shall be amended to
read in its entirety as follows:

“(v) the Company does not permit the Executive to continue to serve as the
President and Chief Executive Officer of Coram LLC, or another mutually
acceptable senior executive position.”

4. Except as specifically amended hereby, the Employment Agreement is unchanged
and is hereby ratified and confirmed in all respects.

IN WITNESS WHEREOF, the undersigned have executed and delivered this Amendment
as of the 8th day of August, 2012.

 

APRIA HEALTHCARE GROUP INC.       EXECUTIVE By:   

s/ Norman C. Payson

     

s/ Daniel E. Greenleaf

Name:    Norm C. Payson, MD       Daniel E. Greenleaf Title:    Chief Executive
Officer      

 

2